DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment

2.	The amendment filed on 07/20/2021 has been entered into this application. 

Response to Arguments

3.	Applicant's argument, filed on 07/20/2021, with respect to claims 1-16 under double patenting have been fully considered and they are persuasive. The rejection is withdrawn.

Allowable Subject Matter

4.	Claims 1-16 are allowed subject to the Terminal Disclaimer filed on 07/20/2021.

Reason for Allowance
5.    The following is a statement of reasons for the indication of allowable subject matter:
6.    As to Claims 1 and 11, the prior arts of record alone or in combination fails to teach or suggest the claimed “a processor configured to determine a wastage rate of the expendable part based on the measured tight emission intensities of the first radicals and the second radicals”, along with all other limitations of claims 1 and 11.
7.    Powell (US 7202946 B2) teaches plasmas containing fluorine, hydrogen and/or oxygen are used to clean or condition the chamber walls but fails to teach the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/JAMIL AHMED/Primary Examiner, Art Unit 2886